Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 6/23/2021 and applicant has submitted an amendment, filed on 9/23/2021.
Claims 16-30, 34 are pending, with claims 16, 23, 27, 29, 30 have been amended and claim 34 is new added.

Response to Arguments
Applicant's arguments with respect to claims 16-30, 34 filed on 9/23/2021 have been considered but they are not persuasive.
Applicant argues claim 16, that “transmit, to one of the plurality of neighbor base stations, a request to configure a cell-specific measurement with the user equipment” (see Remarks page 6).
Examiner very kindly directs the Applicant to “…The UE 210 receives a measurement request from the MeNB 221, in which PCIs of specific neighboring network nodes are indicated for performing measurements on the specific neighboring network nodes. The information regarding the requested specific neighboring network nodes in the measurement request may be provided by a Mobility Management Entity (MME) (not shown) of the service network 220. In this embodiment, a PCI of 5 is given in the measurement request indicating that 
Applicant argues claim 23, that “to monitor signals for a cell-specific measurement” (see Remarks page 7).
Examiner disagrees with Applicant arguments because “The UE 210 receives a measurement request from the MeNB 221, in which PCIs of specific neighboring network nodes are indicated for performing measurements on the specific neighboring network nodes…” [0032].  That implied monitoring cell-specific measurements. The UE does not monitoring the measurement in order to receives a measurement request from the MeNB.  Therefore, Zheng teaches the cited limitations in claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120100851 (hereinafter referred to as Zheng) in view of US Patent Application Publication 20180124661 (hereinafter referred to as Tsai).
Consider claim 16, Zheng discloses a base station (see at least Fig. 3A) comprising: 
a transceiver configured to receive, from a user equipment, a measurement report including a physical cell identifier (PCI) that is allocated to a plurality of neighbor base stations and transmit, to one or more of the plurality of neighbor base stations, a request to configure a cell-specific measurement with the user equipment (see at least ¶ [0032], “…the measurement request may be implemented with a measurement configuration message which, when transmitted to the UE 210, triggers the measurements on specific neighboring network nodes…” and see at least ¶ [0033], “…the controller module 212 requests the wireless module 211 to detect the signal strength from the HeNB with PCI=5 (step S320). After the measurement is completed, the controller 212 transmits a measurement report with the detected signal strength and PCI of the measured HeNB to the MeNB 221 via the wireless module 211 (step S330). Since the HeNBs 222 and 223 both have the PCI of 5, a PCI confusion is detected (step S340)…, …the MeNB 221 transmits another measurement request indicating that measurements on the neighboring 
a processor configured to selectively initiate handover of the user equipment to the one of the plurality of neighbor base stations dependent upon whether the base station receives a measurement report for the cell-specific measurement (see at least ¶ [0033], “…the controller module 212 requests the wireless module 211 to detect the PCIs and signal strengths from the neighboring HeNBs of the HeNBs 222 and 223 (step S360), and transmits another measurement report with the detected signal strengths and PCIs of the measured HeNB to the MeNB 221 via the wireless module 211 when the measurements are completed (step S370). Based on the later received measurement report, the MeNB 221 determines that the HeNB 222 may be the target HeNB (step S380) as the detected signal strengths from the neighboring HeNBs of the HeNB 222 are stronger than that from the neighboring HeNBs of the HeNB 223 in the measurement report, and proceeds with handing over the UE 210 to the HeNB 222…”). 
Zheng disclose all the subject matters of the claimed invention concept and to responded to Applicant with further respond to Applicant. However, Zheng does particularly disclose transmit, to one of the plurality of neighbor base stations, a request to configure a cell-specific measurement with the user equipment.  In an analogous field of endeavor, attention is directed to Tsai, which teaches additional to transmit, to one of the plurality of neighbor base stations, a request to configure a cell-specific measurement with the user equipment (see Tsai, at least ¶ [0053], Fig. 5A, “…the access node 20 configures the UE measurement procedures according to the candidate RSI(s), assigned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zheng disclosed invention, and have transmit, to one of the plurality of neighbor base stations, a request to configure a cell-specific measurement with the user equipment, as taught by Tsai,  thereby, to provide a user equipment including a transceiver and a processor are configured to communicate with a plurality of cells disposed in an access node, as discussed by Tsai, (see ¶ [0009]). 
Consider claim 23, Zheng teaches a user equipment (see at least Fig. 3A, UE-210) comprising: 
a transceiver configured to transmit, to a base station, a measurement report including a physical cell identifier (PCI) that is allocated to a neighbor base station (see at least ¶ [0033], “…the controller 212 transmits a measurement report with the detected signal strength and PCI of the measured HeNB to the MeNB 221 via the wireless module 211 (step S330)…, …the MeNB 221 transmits another measurement request indicating that measurements on the neighboring HeNBs of the HeNBs 222 and 223 are requested (step S350), wherein the neighboring HeNBs of the HeNB 222 are not supposed to overlap with the neighboring HeNBs of the HeNB 223…”); and 


cause the user equipment to monitor signals for a cell-specific measurement and selectively hand over the user equipment from the base station to the neighbor base station dependent upon whether the user equipment detects the cell-specific measurement (see at least ¶ [0032], “The UE 210 receives a measurement request from the MeNB 221, in which PCIs of specific neighboring network nodes are indicated for performing measurements on the specific neighboring network nodes…” and see at least ¶ [0033], “…the controller module 212 requests the wireless module 211 to detect the PCIs and signal strengths from the neighboring HeNBs of the HeNBs 222 and 223 (step S360), and transmits another measurement report with the detected signal strengths and PCIs of the measured HeNB to the MeNB 221 via the wireless module 211 when the measurements are completed (step S370). Based on the later received measurement report, the MeNB 221 determines that the HeNB 222 may be the target HeNB (step S380) as the detected signal strengths from the neighboring HeNBs of the HeNB 222 are stronger than that from the neighboring HeNBs of the HeNB 223 in the measurement report, and proceeds with handing over the UE 210 to the HeNB 222…”).
Zheng disclose all the subject matters of the claimed invention concept and to responded to Applicant with further respond to Applicant. However, Zheng does particularly disclose to monitor signals for a cell-specific measurement.  In an analogous field of endeavor, attention is directed to Tsai, which teaches additional to monitor signals for a cell-specific measurement (see Tsai, at least ¶ [0053], Fig. 5A, “…the access node 20 configures the UE measurement procedures according to the candidate RSI(s), assigned PCI(s), the application service type and further information such as the available multiple frequency band information, and sends a measurement configuration request 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zheng disclosed invention, and have monitor signals for a cell-specific measurement, as taught by Tsai,  thereby, to provide a user equipment including a transceiver and a processor are configured to communicate with a plurality of cells disposed in an access node, as discussed by Tsai, (see ¶ [0009]). 
Consider claim 29, Zheng teaches a first base station (see at least Fig. 3A) comprising: 
a transceiver configured to receive, from a second base station, a request to perform a cell-specific measurement with a user equipment in response to the second base station receiving a measurement report from the user equipment including a physical cell identifier (PCI) that is allocated to the first base station and at least one third base station (see at least ¶ [0033], “…the controller 212 transmits a measurement report with the detected signal strength and PCI of the measured HeNB to the MeNB 221 via the wireless module 211 (step S330)…, …the MeNB 221 transmits another measurement request indicating that measurements on the neighboring HeNBs of the HeNBs 222 and 
a processor configured to cause the first base station to perform a cell-specific measurement with the user equipment in response to receiving the request, wherein the transceiver is configured to transmit the cell-specific measurement in response to receiving the request (see at least ¶ [0033], “…the controller module 212 requests the wireless module 211 to detect the PCIs and signal strengths from the neighboring HeNBs of the HeNBs 222 and 223 (step S360), and transmits another measurement report with the detected signal strengths and PCIs of the measured HeNB to the MeNB 221 via the wireless module 211 when the measurements are completed (step S370). Based on the later received measurement report, the MeNB 221 determines that the HeNB 222 may be the target HeNB (step S380) as the detected signal strengths from the neighboring HeNBs of the HeNB 222 are stronger than that from the neighboring HeNBs of the HeNB 223 in the measurement report, and proceeds with handing over the UE 210 to the HeNB 222…”).
Consider claim 17 (depends on at least claim 16), Zheng in view of Tsai discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Zheng teaches wherein the processor is configured to initiate the handover in response to the transceiver receiving the measurement report for the cell-specific measurement (see at least ¶ [0033], “…Based on the later received measurement report, the MeNB 221 determines that the HeNB 222 may be the target HeNB (step S380) as the detected signal strengths from the neighboring HeNBs of the HeNB 222 are stronger than 
Consider claims 18, 25 (depends on at least claims 16, 23), Zheng in view of Tsai discloses the limitations of claims 16, 23 as applied to claim rejection 16, 23 above and further discloses:
Zheng teaches wherein the processor is configured to bypass initiation of the handover if no measurement report for the cell-specific measurement is received (see at least ¶ [0033], “…the UE 210 may autonomously perform measurements on the neighboring HeNBs of the HeNB 222. That is, the controller module 212 requests the wireless module 211 to detect the PCIs and signal strengths from any possible neighboring HeNBs of the HeNB 222 (step S365), and transmits another measurement report with the detected signal strengths and PCIs of the measured HeNB to the MeNB 221 via the wireless module 211 when the measurements are completed (step S375). Based on the later received measurement report, the MeNB 221 determines that the HeNB 222 may be the target HeNB according to the knowledge of the deployments of the neighboring network nodes of the HeNBs 222 and 223 (step S385) …”).
Consider claims 19, 26 (depends on at least claims 16, 23), Zheng in view of Tsai discloses the limitations of claims 16, 23 as applied to claim rejection 16, 23 above and further discloses:
Zheng teaches wherein the transceiver is configured to transmit a request to configure the user equipment to provide, immediately in response to the request, a response to the base station indicating whether or not the cell-specific measurement resulted in a value indicating detection of a cell-specific signal by the cell-specific 
Consider claims 20, 27 (depends on at least claims 16, 23), Zheng in view of Tsai discloses the limitations of claims 16, 23 as applied to claim rejection 16, 23 above and further discloses:
Zheng teaches wherein the transceiver is configured to transmit a request to configure the cell-specific measurement using a channel state information reference signal (CSI-RS) associated with a signal transmitted by the one of the plurality of neighbor base stations (see at least ¶ [0037], “…the MeNB 621 may indicate the radio resource allocations of the uplink transmissions of the UE 610 to the HeNBs 622 and 623, so that the HeNBs 622 and 623 may measure the signal strengths from the UE 610 on the indicated radio resources. The indicated radio resources may be where the UE 610 is transmitting the uplink normal or real-time data, scheduling request, channel quality feedback, measurement report, sounding reference signal, demodulation reference signal, or other control or data transmissions in the uplink direction…”).

Zheng teaches wherein the transceiver is configured to transmit a request to the one of the plurality of neighbor base stations to transmit a cell-specific signal that is spatially beamformed in a particular direction (see at least ¶ [0033], “…the MeNB 221 transmits another measurement request indicating that measurements on the neighboring HeNBs of the HeNBs 222 and 223 are requested (step S350), wherein the neighboring HeNBs of the HeNB 222 are not supposed to overlap with the neighboring HeNBs of the HeNB 223…”).
Consider claims 22, 28 (depends on at least claims 16, 23), Zheng in view of Tsai discloses the limitations of claims 16, 23 as applied to claim rejection 16, 23 above and further discloses:
Zheng teaches the transceiver is configured to receive a measurement report including the CSI-RS; and the processor is configured to initiate handover of the user equipment to the one of the plurality of neighbor base stations in response to receiving the measurement report including the CSI-RS (see at least ¶ [0037], “…the MeNB 621 may indicate the radio resource allocations of the uplink transmissions of the UE 610 to the HeNBs 622 and 623, so that the HeNBs 622 and 623 may measure the signal strengths from the UE 610 on the indicated radio resources. The indicated radio resources may be where the UE 610 is transmitting the uplink normal or real-time data, scheduling request, channel quality feedback, measurement report, sounding reference signal, demodulation reference signal, or other control or data transmissions in the uplink direction…”).

Zheng teaches wherein the processor is configured to hand over the user equipment in response to the user equipment detecting the cell-specific measurement in signals transmitted by the neighbor base station (see at least ¶ [0033], “…Based on the later received measurement report, the MeNB 221 determines that the HeNB 222 may be the target HeNB (step S380) as the detected signal strengths from the neighboring HeNBs of the HeNB 222 are stronger than that from the neighboring HeNBs of the HeNB 223 in the measurement report, and proceeds with handing over the UE 210 to the HeNB 222…”).
Consider claim 30 (depends on at least claim 29), Zheng in view of Tsai discloses the limitations of claim 29 as applied to claim rejection 29 above and further discloses:
Zheng teaches wherein the transceiver is configured to receive a request to perform the cell-specific measurement using a channel state information reference signal (CSI-RS) and transmit the cell-specific signal including the CSI-RS, and wherein the processor is configured to cause the first base station to perform the cell-specific measurement on the basis of the CSI-RS (see at least ¶ [0037], “…the MeNB 621 may indicate the radio resource allocations of the uplink transmissions of the UE 610 to the HeNBs 622 and 623, so that the HeNBs 622 and 623 may measure the signal strengths from the UE 610 on the indicated radio resources. The indicated radio resources may be where the UE 610 is transmitting the uplink normal or real-time data, scheduling request, channel quality feedback, measurement report, sounding reference signal, demodulation reference signal, or other control or data transmissions in the uplink direction…”).

Zheng teaches transmit the request to configure a cell-specific measurement with the user equipment to a first neighbor base station of the plurality of base stations and a second neighbor base station of the plurality of base stations; bypass initiating handover of the user equipment to the first neighbor base station based on the base station failing to receive a response from the first neighbor base station indicating that the user equipment detected a requested cell-specific signal; and initiate handover of the user equipment to the second neighbor base station based on the base station receiving a response from the second neighbor base station indicating that the user equipment detected the requested cell-specific signal (see at least ¶ [0038],  Fig. 7A, 7B, “…If a requested HeNB cannot measure any signal from the UE 610 for a predetermined period of time, it may reply with a negative acknowledgement (NACK) to the MeNB 621. Alternatively, if no signal from the UE 610 is measured, the requested HeNB may choose to reply with nothing to the MeNB 621, and the MeNB 621 may exclude the requested HeNB from the handover decision (denoted as HO decision) if no reply is received from it for the predetermined period of time. Later, the MeNB 621 makes a HO decision to determine that the HeNB 622 is the target HeNB for the UE 610 to be handed over to. Subsequently, a handover request is transmitted to and acknowledged by the HeNB 622. After that, the MeNB 621 transmits an RRC reconfiguration message with the information of the HeNB 622 to enable the inbound handover, and then transfers the control statuses and data for the UE 610 to the HeNB 622…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645